       2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12       Page 1 of 36




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

 SOLARIS, INC.,                                  )   Civil Action No.: 2:20-cv-4444-BHH
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )     SECOND AMENDED COMPLAINT
                                                 )
 AMERICAN SOUTHERN INSURANCE                     )
 COMPANY, NATIONWIDE MUTUAL                      )
 FIRE INSURANCE COMPANY,                         )
 NATIONWIDE PROPERTY AND                         )
 CASUALTY INSURANCE COMPANY,                     )
 EMPLOYERS MUTUAL CASUALTY                       )
 COMPANY, UNIVERSAL INSURANCE                    )
 COMPANY, PEERLESS INDEMNITY                     )
 INSURANCE COMPANY, PEERLESS                     )
 INSURANCE COMPANY, BUILDERS                     )
 MUTUAL INSURANCE COMPANY,                       )
 MAIN STREET AMERICA                             )
 PROTECTION INSURANCE                            )
 COMPANY, PENNSYLVANIA                           )
 LUMBERMENS MUTUAL                               )
 INSURANCE CO., OHIO CASUALTY                    )
 INSURANCE COMPANY, OHIO                         )
 SECURITY INSURANCE CO.,                         )
 FEDERATED MUTUAL INSURANCE                      )
 COMPANY, PENN NATIONAL                          )
 SECURITY INSURANCE COMPANY,                     )
 AMERISURE MUTUAL INSURANCE                      )
 CO.,                                            )
                                                 )
                Defendants.

        The undersigned on behalf of Plaintiff Solaris, Inc. (“Solaris” or “Plaintiff”), complaining

of the Defendants, American Southern Insurance Company (“American Southern”), Nationwide

Mutual Fire Insurance Company (“Nationwide Mutual Fire”), Nationwide Property and Casualty

Insurance Company (“Nationwide Property & Casualty”), Employers Mutual Casualty Company

(“EMC”), Universal Insurance Company (“Universal”), Peerless Indemnity Insurance Company
     2:20-cv-04444-BHH         Date Filed 01/21/21     Entry Number 12       Page 2 of 36




(“Peerless Indemnity”), Peerless Insurance Company (“Peerless”), Builders Mutual Insurance

Company (“BMIC”), Main Street America Protection Insurance Company (“Main Street”),

Pennsylvania Lumbermens Mutual Insurance Co. (“Pennsylvania Lumbermens”), Ohio Casualty

Insurance Company (“Ohio Casualty”), Ohio Security Insurance Co. (“Ohio Security”), Federated

Mutual Insurance Company (“Federated”), Penn National Security Insurance Company (“Penn

National”), and Amerisure Mutual Insurance Co. (“Amerisure”) (all defendants collectively

referred to as “Defendants”), would hereby show and allege unto this Honorable Court as follows:

                                    NATURE OF ACTION

              1.       Solaris is in the business of new home construction. Solaris constructed a

       single-family residence located at 61 Eugena Street on Kiawah Island in South Carolina

       (the “residence”).

              2.       Plaintiff has been sued in an underlying case, brought by Emily Heisley as

       trustee for the Agnes M. Heisley 2004 Trust, which is currently pending in the Charleston

       County Court of Common Pleas, C/A No. 2017-CP-10-05298 (the “Underlying Action”).

       The Underlying Action generally alleges property damage caused by alleged faulty

       construction.

              3.       Plaintiff is an “Additional Insured” under various commercial general

       liability insurance policies (hereinafter the “CGL Policies”) sold by the Defendants to

       Plaintiff’s subcontractors, Frank Leigh Painting, Inc. (“Frank Leigh”), Imperial Tile and

       Stone (“Imperial Tile”), Red Bay Constructor, Corp. (“Red Bay”), AGL Services, LLC

       (“AGL Services”), Airtight Sprayfoam of Charleston, LLC (“Airtight”), Aqua Blue Pools

       of Charleston, Inc. (“Aqua Blue”), D&J Custom Builders, Inc. (“D&J Custom Builders”),

       LMS Stucco, LLC (“LMS Stucco”), Simmons Plumbing Co., Inc. (“Simmons Plumbing”),




                                                2
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12        Page 3 of 36




 Woodmasters, Inc. (“Woodmasters”), and Wyatt Childs, Inc. (“Wyatt Childs), which

 contain, among other things, duties on the part of the Defendants to defend and indemnify

 Plaintiff with respect to the Underlying Action and the claims asserted therein.

        4.      Defendants have all either: failed to acknowledge or respond to Plaintiff’s

 demands for defense and coverage, denied defense and coverage, identified and threatened

 to invoke policy defenses contrary to the plain language of the CGL policies, and/or have

 failed to adequately reserve the right to contest coverage under the policies.

        5.      This declaratory judgment action seeks the following declaratory relief:

                    a) That the Underlying Action set forth claims that are covered under

                        each of the CGL Policies;

                    b) That the Defendants have an immediate duty to defend and

                        indemnify Plaintiff with respect to the Underlying Action;

                    c) That, pursuant to the Defendants’ CGL Policies, Defendants are

                        obligated to provide coverage to Plaintiff for “property damage”

                        which occurred during the policy period, including any

                        continuation, change or resumption of that “property damage” after

                        the end of the policy period; and

                    d) That Defendants have failed to adequately reserve the right to

                        contest coverage under the CGL Policies and are thus precluded

                        from doing so.

        6.      This declaratory judgment action also seeks to recover damages resulting

 from Defendants’ bad faith actions regarding the Defendants’ CGL Policies.

                   PARTIES, JURISDICTION, AND VENUE




                                          3
2:20-cv-04444-BHH        Date Filed 01/21/21         Entry Number 12     Page 4 of 36




        7.      Plaintiff Solaris is a corporation organized and existing under the laws of

 the State of South Carolina. Solaris was named as a defendant in the Underlying Action.

        8.      Upon information and belief, Defendant American Southern is a

 corporation organized and existing in the State of Georgia with its principal place of

 business in Georgia. At all times material hereto, Defendant American Southern was in the

 business of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor,

 Imperial Tile and Stone, and sold the subject insurance policies covering risks located

 within the State of South Carolina.

        9.      Upon information and belief, Defendant Nationwide Mutual Fire is a

 corporation organized and existing in the State of Ohio with its principle place of business

 in Ohio. At all times material hereto, Defendant Nationwide Mutual Fire was in the

 business of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor,

 LMS Stucco, and sold the subject insurance policies covering risks located within the State

 of South Carolina.

        10.     Upon information and belief, Defendant Nationwide Property and Casualty

 is a corporation organized and existing in the State of Ohio with its principal place of

 business in Ohio. At all times material hereto, Defendant Nationwide Property and

 Casualty was in the business of selling contracts of insurance to contractors, such as

 Plaintiff’s subcontractor, LMS Stucco, and sold the subject insurance policies covering

 risks located within the State of South Carolina.

        11.     Upon information and belief, Defendant EMC is a corporation organized

 and existing in the State of Iowa with its principle place of business in Iowa. At all times

 material hereto, Defendant EMC was in the business of selling contracts of insurance to




                                           4
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12        Page 5 of 36




 contractors, such as Plaintiff’s subcontractor, Red Bay Constructor, and sold the subject

 insurance policies covering risks located within the State of South Carolina.

        12.     Upon information and belief, Defendant Peerless Indemnity is a corporation

 organized and existing in the State of Massachusetts with its principle place of business in

 Massachusetts. At all times material hereto, Defendant Peerless Indemnity was in the

 business of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor,

 AGL Services, and sold the subject insurance policies covering risks located within the

 State of South Carolina.

        13.     Upon information and belief, Defendant Peerless is a corporation organized

 and existing in the State of Massachusetts with its principle place of business in

 Massachusetts. At all times material hereto, Defendant Peerless was in the business of

 selling contracts of insurance to contractors, such as Plaintiff’s subcontractor, Red Bay

 Constructor and Simmons Plumbing, and sold the subject insurance policies covering risks

 located within the State of South Carolina.

        14.     Upon information and belief, Defendant Builders Mutual is a corporation

 organized and existing under the laws of the State of North Carolina with its principle place

 of business in North Carolina. At all times material hereto, Defendant Builders Mutual was

 in the business of selling contracts of insurance to contractors, such as Plaintiff’s

 subcontractor, Airtight Sprayfoam, and sold the subject insurance policies covering risks

 located within the State of South Carolina.

        15.     Upon information and belief, Defendant Universal is a corporation

 organized and existing under the laws of the State of North Carolina with its principle place

 of business in North Carolina. At all times material hereto, Defendant Universal was in the




                                           5
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12        Page 6 of 36




 business of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor,

 D&J Custom Builders, and sold the subject insurance policies covering risks located within

 the State of South Carolina.

        16.     Upon information and belief, Defendant Main Street is a corporation

 organized and existing under the laws of New Hampshire with its principle place of

 business in New Hampshire. At all times material hereto, Defendant Main Street was in

 the business of selling contracts of insurance to contractors such as Plaintiff’s

 subcontractor, Woodmasters, and sold the subject insurance policies covering risks located

 within the state of South Carolina.

        17.     Upon information and belief, Defendant Pennsylvania Lumbermens is a

 corporation organized and existing under the laws of the State of Pennsylvania with its

 principle place of business in Pennsylvania. At all times relevant hereto, Defendant

 Pennsylvania Lumbermens was in the business of selling contracts of insurance to

 contractors, such as Plaintiff’s subcontractor, Wyatt Childs, and sold the subject insurance

 policies covering risks located within the state of South Carolina.

        18.     Upon information and belief, Defendant Ohio Casualty is a corporation

 organized and existing under the laws of the State of Massachusetts with its principle place

 of business in Massachusetts. At all times relevant hereto, Defendant Ohio Casualty was

 in the business of selling contracts of insurance to contractors, such as Plaintiff’s

 subcontractor, Frank Leigh Painting, and sold the subject insurance policies covering risks

 located within the state of South Carolina.

        19.     Upon information and belief, Defendant Ohio Security is a corporation

 organized and existing under the laws of the State of Massachusetts with its principle place




                                           6
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12        Page 7 of 36




 of business in Massachusetts. At all times relevant hereto, Defendant Ohio Security was in

 the business of selling contracts of insurance to contractors, such as Plaintiff’s

 subcontractor, Simmons Plumbing, and sold the subject insurance policies covering risks

 located within the state of South Carolina.

        20.     Upon information and belief, Defendant Federated is a corporation

 organized and existing under the laws of the State of Minnesota with its principle place of

 business in Minnesota. At all times relevant hereto, Defendant Federated was in the

 business of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor,

 Frank Leigh Painting, and sold the subject insurance policies covering risks located within

 the state of South Carolina.

        21.     Upon information and belief, Defendant Penn National is a corporation

 organized and existing under the laws of the State of Pennsylvania with its principle place

 of business in Pennsylvania. At all times relevant hereto, Defendant Penn National was in

 the business of selling contracts of insurance to contractors, such as Plaintiff’s

 subcontractor, Frank Leigh Painting, and sold the subject insurance policies covering risks

 located within the state of South Carolina.

        22.     Upon information and belief, Defendant Amerisure is a corporation

 organized and existing under the laws of the State of Michigan with its principle place of

 business in Michigan. At all times relevant hereto, Defendant Amerisure was in the

 business of selling contracts of insurance to contractors, such as Plaintiff’s subcontractor,

 Aqua Blue Pools, and sold the subject insurance policies covering risks located within the

 state of South Carolina.




                                           7
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12         Page 8 of 36




        23.     The alleged property damage and events giving rise to this action occurred

 in Charleston County, South Carolina, and the amount in controversy is in excess of

 $75,000. There is complete diversity of citizenship between the Plaintiff and the

 Defendants. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 and

 venue is proper in the Charleston Division.

                           FACTUAL ALLEGATIONS

        24.     Emily Heisley, as trustee for the Agnes M. Heisley 2004 Trust and as

 successor in interest for the Michael E. Heisley 1994 (“plaintiff”) purchased two properties

 on Kiawah Island to build a single-family residence (the “residence”).

        25.     The Heisley’s entered into a contract with Solaris to construct the residence.

        26.     Solaris contracted with the following subcontractors who performed work

 on the residence: Frank Leigh Painting, Imperial Tile, Red Bay Constructor, AGL Services,

 Airtight Sprayfoam, Atlantic Stone, Aqua Blue Pools, Woodmasters, Wyatt Childs,

 Simmons Plumbing, LMS Stucco, and D&J Custom Builders.

        27.     Upon information and belief, all construction work performed at the

 residence which is the subject of the Underlying Action was performed by subcontractors.

        28.     The residence that is the subject of the Underlying Action received its

 Certificate of Occupancy in November of 2010.

        29.     Solaris’ contracts with Frank Leigh Painting, Imperial Tile, Red Bay

 Constructor, AGL Services, Airtight Sprayfoam, Aqua Blue Pools, Woodmasters,

 Simmons Plumbing, LMS Stucco, and D&J Custom Builders required the aforementioned

 subcontractors to the following, without limitation:




                                          8
   2:20-cv-04444-BHH         Date Filed 01/21/21       Entry Number 12       Page 9 of 36




                        a) Maintain CGL insurance coverage, including completed

                            operations coverage;

                        b) To insure Solaris with primary coverage as an additional

                            insured on the sub-contractors’ CGL Policies; and

                        c) To provide Solaris with a certificate of insurance showing these

                            coverages were in place prior to commencing work on the

                            residence.

                               THE INSURANCE POLICIES

            30.     Upon information and belief, Defendants provided insurance coverage to

     some and/or all of Plaintiff’s subcontractors, and to Plaintiff as an “Additional Insured” as

     outlined below:

   Insurance Company                 Named Insured                    Additional Insureds
                                    (Sub-Contractor)
Peerless Indemnity Insurance    AGL Services                     Plaintiff
Company
Builders Mutual Insurance       Airtight Sprayfoam               Plaintiff
Company
Amerisure Mutual Insurance      Aqua Blue Pools                  Plaintiff
Company
Universal Insurance             D&J Custom Builders              Plaintiff
Company
Federated Mutual Insurance      Frank Leigh Painting             Plaintiff
Company
Ohio Casualty Insurance         Frank Leigh Painting             Plaintiff
Company
Penn National Security          Frank Leigh Painting             Plaintiff
Insurance Company
American Southern Insurance     Imperial Tile and Stone          Plaintiff
Company
Nationwide Mutual Fire          LMS Stucco                       Plaintiff
Insurance Company
Nationwide Property &           LMS Stucco                       Plaintiff
Casualty Company
Peerless Insurance Company      Red Bay Constructor              Plaintiff
                                Simmons Plumbing




                                               9
   2:20-cv-04444-BHH         Date Filed 01/21/21      Entry Number 12      Page 10 of 36




Employers Mutual Casualty       Red Bay Constructor            Plaintiff
Company
Ohio Security                   Simmons Plumbing               Plaintiff
Main Street                     Woodmasters                    Plaintiff
Pennsylvania Lumbermens         Wyatt Childs                   Plaintiff


                                 Peerless Indemnity Policies

            31.       Upon information and belief, Peerless Indemnity provided CGL insurance

     coverage to Plaintiff’s subcontractor, AGL Services, from May 10, 2010 through May 10,

     2011, under Policy No. BA 8433947. Upon information and belief, Peerless Indemnity also

     provided CGL coverage to Plaintiff’s subcontractor, AGL Services from May 10, 2011

     through May 10, 2016, under Policy No. CCP 8433647.

            32.       Pursuant to the contract between Solaris and AGL Services, AGL Services

     agreed to maintain CGL insurance coverage, including completed operations coverage, and

     to insure Solaris with primary coverage as an additional insured on its CGL policies.

            33.       The Insuring Agreement in the Peerless Indemnity Policies provides, in

     relevant part:

                                              ****

            SECTION I

            COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

            1. Insuring Agreement

                      a. We will pay those sums that the insured becomes legally obligated
                         to pay as damages because of “bodily injury” or “property damage”
                         to which this insurance applies. We will have the right and duty to
                         defend the insured against any “suit” seeking those damages.
                         …
                      b. This insurance applies to “bodily injury” and “property damage”
                         …if:




                                             10
2:20-cv-04444-BHH       Date Filed 01/21/21     Entry Number 12      Page 11 of 36




                               (1) The “bodily injury” or “property damage” is caused
                                   by an “occurrence” that takes place in the “coverage
                                   territory”;

                              (2) The “bodily injury” or “property damage” occurs
                                  during the policy period.
                                  …
                c. “Bodily injury” or “property damage” which occurs during the
                   policy period…includes any continuation, change or resumption of
                   that “bodily injury” or “property damage” after the end of the policy
                   period.

                                        ****

         34.    The Peerless Indemnity Policies define “occurrence” and “property

  damage” as follows:

                                        ****

         13. “Occurrence” means an accident, including continuous or repeated
         exposure to substantially the same general harmful conditions.
         …

         17. “Property damage” means:

                a. Physical injury to tangible property, including all resulting loss of
                   use of that property. All such loss of use shall be deemed to occur at
                   the time of the physical injury that caused it; or

                d. Loss of use of tangible property that is not physically injured. All
                   such loss of use shall be deemed to occur at the time of the
                   “occurrence” that caused it.

                                      ****
         35.    The Peerless Indemnity Policies include a Commercial General Liability

  Extension endorsement, which provides, in relevant part:

                                         ****

  I.     ADDITIONAL INSUREDS – BY CONTRACT, AGREEMENT OR PERMIT
         Paragraph 2. Under SECTION II – WHO IS AN INSURED is amended to include
         as an insured any person or organization when you and such person or
         organization have agreed in writing in a contract, agreement or permit that
         such person or organization be added as an additional insured on your policy



                                         11
2:20-cv-04444-BHH        Date Filed 01/21/21    Entry Number 12       Page 12 of 36




         to provide insurance such as is afforded under this Coverage Part. Such person
         or organization is an additional insured only with respect to liability arising
         out of:

            a. Your ongoing operations performed for that person or organization; or
            …

         With respect to provision 1.a. above, a person’s or organization’s status as an
         insured under this endorsement ends when your operations for that person
         or organization are completed.
         …

  1. This endorsement provision I. does not apply:

         a. Unless the written contract or agreement has been executed, or permit has
            been issued, prior to the “bodily injury,” “property damage” or “personal
            advertising injury”;

         b. To “bodily injury” or “property damage” occurring after:
            (1) All work, including materials, parts or equipment furnished in
            connection with such work, in the project (other than service, maintenance
            or repairs) to be performed by or on behalf of the additional insured(s) at
            the site of the covered operations has been completed; or
            (2) That portion of “your work” out of which the injury or damage arises
            has been put to its intended use by any person or organization other than
            another contractor or subcontractor engaged in performing operations for
            a principal as a part of the same project.

                                        ****

                                  Universal Policy

         36.    Upon information and belief, Universal provided CGL insurance coverage

  to Plaintiff’s subcontractor, D&J Custom Builders, from November 19, 2010 through

  November 19, 2011, Policy No. UBO4087482.

         37.    Pursuant to the contract between Solaris and D&J Custom Builders, D&J

  Custom Builders agreed to maintain CGL insurance coverage, including completed

  operations coverage, and to insure Solaris with primary coverage as an additional insured

  on its CGL policies.




                                         12
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12       Page 13 of 36




          38.     The Insuring Agreement in the Universal Policy provides, in relevant part:

                                         ****

   A. COVERAGES

   1. Business Liability

          a. We will pay those sums that the insured becomes legally obligated to pay
          as damages because of “bodily injury,” “property damage,” “personal injury”
          or “advertising injury” to which this insurance applies.
          …

          b. This insurance applies:

                  (1) To “bodily injury” and “property damage” only if:
                         (a) The “bodily injury” or “property damage” is caused by an
                         “occurrence” that takes place in the coverage territory”; and

                         (b) The “bodily injury” or “property damage” occurs during the
                         policy period.

                                         ****

39. The Universal Policy defines “property damage” and “occurrence” as follows:

                                        ****
          9. “Occurrence” means an accident, including continuous or repeated
          exposure to substantially the same general harmful conditions.
          …

          12. “Property Damage” means:

                  a. Physical injury to tangible property, including all resulting loss of
                     use of that property. All such loss of use shall be deemed to occur
                     at the time of the physical injury that caused it; or

                  b. Loss of use of tangible property that is not physically injured. All
                     such loss of use shall be deemed to occur at the time of the
                     “occurrence” that caused it.

                                         ****

          40.     The Universal Policy includes the following endorsement, entitled

   “Additional Insured – Owners, Lessees or Contractors,” which provides:



                                          13
2:20-cv-04444-BHH          Date Filed 01/21/21      Entry Number 12        Page 14 of 36




                                           ****

  ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS

  This endorsement modifies insurance provided under the following:

  BUSINESSOWNERS POLICY.

                                           SCHEDULE*

  Name of Person or Organization:

  The following is added to Paragraph C. WHO IS          4. The person or organization
  shown
  AN INSURED in the Businessowners Liability             Schedule is also an insured, but
  only
  Coverage Form:                                   with respect to liability arising out
  of                                               “your work” for that insured by or
                                                   for you.
  *Information required to complete this Schedule, if not shown on this endorsement,
  will be shown in the Declarations.

                                           ****

         41.       The Declarations page lists “Solaris, Inc.” as an additional insured.

                                           ****

                       Nationwide Mutual Fire Insurance Policies

         42.       Upon information and belief, Nationwide provided CGL insurance

  coverage to Plaintiff’s subcontractor, LMS Stucco, from February 18, 2009 through

  February 18, 2010, Policy No. ACP GLGO 2312993855.

         43.       Pursuant to the contract between Solaris and LMS Stucco, LMS Stucco

  agreed to maintain CGL insurance coverage, including completed operations coverage, and

  to insure Solaris with primary coverage as an additional insured on its CGL policies.

         44.       The Insuring Agreement in the Nationwide Mutual Fire Policy provides, in

  relevant part:




                                            14
2:20-cv-04444-BHH       Date Filed 01/21/21   Entry Number 12       Page 15 of 36




                                       ****

        SECTION I

        COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

        2. Insuring Agreement

               a. We will pay those sums that the insured becomes legally obligated
                  to pay as damages because of “bodily injury” or “property damage”
                  to which this insurance applies. We will have the right and duty to
                  defend the insured against any “suit” seeking those damages.
                  …

               b. This insurance applies to “bodily injury” and “property damage”
                  …if:
                            (1) The “bodily injury” or “property damage” is caused
                                by an “occurrence” that takes place in the “coverage
                                territory”;
                            (2) The “bodily injury” or “property damage” occurs
                                during the policy period.
                                …

               c. “Bodily injury” or “property damage” which occurs during the
                  policy period…includes any continuation, change or resumption of
                  that “bodily injury” or “property damage” after the end of the policy
                  period.

                                      ****

        45.    The Nationwide Mutual Fire Policy defines “occurrence” and “property

  damage” as follows:

                                      ****
        13. “Occurrence” means an accident, including continuous or repeated
        exposure to substantially the same general harmful conditions.
        …

        17. “Property damage” means:

               b. Physical injury to tangible property, including all resulting loss of
                  use of that property. All such loss of use shall be deemed to occur at
                  the time of the physical injury that caused it; or




                                       15
2:20-cv-04444-BHH       Date Filed 01/21/21      Entry Number 12    Page 16 of 36




                 d. Loss of use of tangible property that is not physically injured. All
                    such loss of use shall be deemed to occur at the time of the
                    “occurrence” that caused it.

                                      ****
         46.     The Nationwide Mutual Fire Policy included Endorsement CG 20 10 07 04,

  entitled “Additional Insured – Owners, Lessees or Contractors – Scheduled Person or

  Organization,” which provides, in relevant part:

                                        ****

        ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS –

                     SCHEDULED PERSON OR ORGANIZATION

  This endorsement modifies insurance provided under the following:

  COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                         SCHEDULE

                         Name of Additional Insured Person(s)
                                 Or Organization(s):
   SOLARIS, INC.
   1896 ANDELL BLUFF BOULEVARD
   JOHNS ISLAND, SC 29455
                      Location(s) Of Covered Operations

   ALL LOCATIONS AT WHICH ONGOING OPERATIONS ARE BEING PERFORMED
   FOR THE ADDITIONAL PERSON(S) OR ORGANIZATION(S)

  A. Section II – Who Is An Insured is amended to include as an additional insured the
  person(s) or organization(s) shown in the Schedule, but only with respect to liability
  for “bodily injury,” “property damage” or “personal and advertising injury” caused, in
  whole or in part, by:

  1. Your acts or omissions; or

  2. The act or omissions of those acting on your behalf in the performance of your
  ongoing operations for the additional insured(s) at the location(s) designated above.

  B. With respect to the insurance afforded to these additional insureds, the following
  additional exclusions apply:




                                          16
  2:20-cv-04444-BHH        Date Filed 01/21/21     Entry Number 12        Page 17 of 36




    This insurance does not apply to “bodily injury” or “property damage” occurring after:

    1. All work, including materials, parts or equipment furnished in connection with
       such work, on the project (other than service, maintenance or repairs) to be
       performed by or on behalf of the additional insured(s) at the location of the
       covered operations has been completed; or

    2. That portion of “your work” out of which the injury or damage arises has been put
       to its intended use by any person or organization other than another contractor
       or subcontractor engaged in performing operations for a principal as part of the
       same project.

All terms and conditions of this policy apply unless modified by this endorsement.

                                          ****

                   Nationwide Property and Casualty Insurance Policies

           47.     Upon information and belief, Nationwide Property and Casualty provided

    CGL insurance coverage to Plaintiff’s subcontractor, LMS Stucco, from February 18, 2010

    through February 18, 2012, Policy No. ACP GLKO 2322993855.

           48.     Pursuant to the contract between Solaris and LMS Stucco, LMS Stucco

    agreed to maintain CGL insurance coverage, including completed operations coverage, and

    to insure Solaris with primary coverage as an additional insured on its CGL policies.

           49.     The Insuring Agreement in the Nationwide Property and Casualty Policies

    provides, in relevant part:

                                            ****

           SECTION I

           COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

           3. Insuring Agreement

                   a. We will pay those sums that the insured becomes legally obligated
                      to pay as damages because of “bodily injury” or “property damage”
                      to which this insurance applies. We will have the right and duty to
                      defend the insured against any “suit” seeking those damages.




                                            17
2:20-cv-04444-BHH       Date Filed 01/21/21      Entry Number 12      Page 18 of 36




                    …

                 b. This insurance applies to “bodily injury” and “property damage”
                    …if:
                              (1) The “bodily injury” or “property damage” is caused
                                  by an “occurrence” that takes place in the “coverage
                                  territory”;
                              (2) The “bodily injury” or “property damage” occurs
                                  during the policy period.
                                  …

                 c. “Bodily injury” or “property damage” which occurs during the
                    policy period…includes any continuation, change or resumption of
                    that “bodily injury” or “property damage” after the end of the policy
                    period.

                                        ****

         50.     The Nationwide Mutual Fire Policy defines “occurrence” and “property

  damage” as follows:

                                       ****
         13. “Occurrence” means an accident, including continuous or repeated
         exposure to substantially the same general harmful conditions.
         …

         17. “Property damage” means:

                 c. Physical injury to tangible property, including all resulting loss of
                    use of that property. All such loss of use shall be deemed to occur at
                    the time of the physical injury that caused it; or

                 d. Loss of use of tangible property that is not physically injured. All
                    such loss of use shall be deemed to occur at the time of the
                    “occurrence” that caused it.

                                        ****

         51.     The Nationwide Property and Casualty Policies included Endorsement CG

  20 10 07 04, entitled “Additional Insured – Owners, Lessees or Contractors – Scheduled

  Person or Organization,” which provides, in relevant part:

                                        ****



                                          18
2:20-cv-04444-BHH      Date Filed 01/21/21     Entry Number 12      Page 19 of 36




        ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS –

                     SCHEDULED PERSON OR ORGANIZATION

  This endorsement modifies insurance provided under the following:

  COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                       SCHEDULE

                        Name of Additional Insured Person(s)
                                Or Organization(s):
   SOLARIS, INC.
   1896 ANDELL BLUFF BOULEVARD
   JOHNS ISLAND, SC 29455
                      Location(s) Of Covered Operations

   ALL LOCATIONS AT WHICH ONGOING OPERATIONS ARE BEING PERFORMED
   FOR THE ADDITIONAL PERSON(S) OR ORGANIZATION(S)

  A. Section II – Who Is An Insured is amended to include as an additional insured the
  person(s) or organization(s) shown in the Schedule, but only with respect to liability
  for “bodily injury,” “property damage” or “personal and advertising injury” caused, in
  whole or in part, by:

  1. Your acts or omissions; or

  2. The act or omissions of those acting on your behalf in the performance of your
  ongoing operations for the additional insured(s) at the location(s) designated above.

  B. With respect to the insurance afforded to these additional insureds, the following
  additional exclusions apply:

  This insurance does not apply to “bodily injury” or “property damage” occurring after:

  3. All work, including materials, parts or equipment furnished in connection with
     such work, on the project (other than service, maintenance or repairs) to be
     performed by or on behalf of the additional insured(s) at the location of the
     covered operations has been completed; or

  4. That portion of “your work” out of which the injury or damage arises has been put
     to its intended use by any person or organization other than another contractor
     or subcontractor engaged in performing operations for a principal as part of the
     same project.




                                        19
  2:20-cv-04444-BHH       Date Filed 01/21/21      Entry Number 12      Page 20 of 36




All terms and conditions of this policy apply unless modified by this endorsement.

                                          ****



                                 Ohio Security Policies

            52.   Upon information and belief, Ohio Security provided CGL insurance

    coverage to Plaintiff’s subcontractor, Simmons Plumbing, from July 5, 2017 through July

    5, 2021 under Policy Nos. BKS (18) 57881996, BKS (19) 57881996, BKS (20) 57881996,

    and BKS (21) 57881996.

            53.   Pursuant to the contract between Solaris and Simmons Plumbing, Simmons

    Plumbing agreed to maintain CGL insurance coverage, including completed operations

    coverage, and to insure Solaris with primary coverage as an additional insured on its CGL

    policies.

            54.   The Insuring Agreement in the Ohio Security Policies provides, in relevant

    part:

                                            ****

            SECTION I

            COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

            4. Insuring Agreement

                  a. We will pay those sums that the insured becomes legally obligated
                     to pay as damages because of “bodily injury” or “property damage”
                     to which this insurance applies. We will have the right and duty to
                     defend the insured against any “suit” seeking those damages.
                     …

                  b. This insurance applies to “bodily injury” and “property damage”
                     …if:




                                           20
2:20-cv-04444-BHH       Date Filed 01/21/21     Entry Number 12       Page 21 of 36




                               (1) The “bodily injury” or “property damage” is caused
                                   by an “occurrence” that takes place in the “coverage
                                   territory”;
                               (2) The “bodily injury” or “property damage” occurs
                                   during the policy period.
                                   …

                c. “Bodily injury” or “property damage” which occurs during the
                   policy period…includes any continuation, change or resumption of
                   that “bodily injury” or “property damage” after the end of the policy
                   period.

                                       ****

         55.    The Ohio Security policies define “occurrence” and “property damage” as

  follows:

                                       ****
         13. “Occurrence” means an accident, including continuous or repeated
         exposure to substantially the same general harmful conditions.
         …

         17. “Property damage” means:

                d. Physical injury to tangible property, including all resulting loss of
                   use of that property. All such loss of use shall be deemed to occur at
                   the time of the physical injury that caused it; or

                d. Loss of use of tangible property that is not physically injured. All
                   such loss of use shall be deemed to occur at the time of the
                   “occurrence” that caused it.

                                       ****

         56.    The Ohio Security Policies included Endorsement CG 88 10 04 13, entitled

  “Commercial General Liability Extension,” which provides, in relevant part:

                                         ****

  G. ADDITIONAL INSUREDS – BY CONTRACT, AGREEMENT OR PERMIT

  1. Paragraph 2. under Section II – Who Is An Insured is amended to include as an
  insured any person or organization whom you have agreed to add as an additional
  insured in a written contract, written agreement or permit. Such person or




                                         21
2:20-cv-04444-BHH      Date Filed 01/21/21     Entry Number 12       Page 22 of 36




  organization is an additional insured but only with respect to liability for “bodily
  injury,” “property damage” or “personal and advertising injury” caused in whole or in
  part by:

         a. Your acts or omissions, or the acts or omissions of those acting on your
         behalf, in the performance of your ongoing operations for the additional
         insured that are the subject of the written contract or written agreement
         provided that the “bodily injury” or “property damage” occurs, or the
         “personal or advertising injury” is committed, subsequent to the signing of
         such written contract or agreement;
         …

  However:

  2. The insurance afforded to such additional insured only applies to the extent
     permitted by law; and

  3. If coverage provided to the additional insured is required by a contract or
     agreement, the insurance afforded to such additional insured will not be broader
     than that which you are required by the contract or agreement to provide for such
     additional insured.

  With respect to Paragraph 1.a. above, a person’s or organization’s status as an
  additional insured under this endorsement ends when:

         (1) All work, including materials, parts or equipment furnished in connection
         with such work, on the project (other than service, maintenance or repairs) to
         be performed by or on behalf of the additional insured(s) at the location of the
         covered operations has been completed; or

         (2) That portion of “your work” out of which the injury or damage arises has
         bene put to its intended use by any person or organization other than another
         contractor or subcontractor engaging in performing operations for a principal
         as a part of the same project.
         …

  The insurance provided by this endorsement applies only if the written contract or
  written agreement is signed prior to the “bodily injury” or “property damage.”
  …

  2. With respect to the insurance provided by this endorsement, the following are
  added to Paragraph 2. Exclusions under Section I – Coverage A – Bodily Injury and
  Property Damage Liability:

  This insurance does not apply to:




                                        22
2:20-cv-04444-BHH       Date Filed 01/21/21      Entry Number 12      Page 23 of 36




  a. “Bodily injury” or “property damage” arising from the sole negligence of the
     additional insured.

  b. “Bodily injury” or “property damage” that occurs prior to you commencing
     operations at the location where such “bodily injury” or “property damage”
     occurs.
     …

  d. “Bodily injury” or “property damage” occurring after:

          (1) All work, including materials, parts or equipment furnished in connection
          with such work, on the project (other than service, maintenance or repairs) to
          be performed by or on behalf of the additional insured(s) at the location of the
          covered operations has been completed; or

          (2) That portion of “your work” out of which the injury or damage arises has
          been put to its intended use by any person or organization other than another
          contractor or subcontractor engaged in performing operations for a principal
          as a part of the same project.

                                        ****

                              Builders Mutual Policies

          57.    Upon information and belief, BMIC provided CGL insurance coverage to

  Plaintiff’s subcontractor, Airtight Sprayfoam, from July 16, 2008 through July 17, 2009,

  under Policy No. CPP 0032072 00, and from June 30, 2010 through June 30, 2011, under

  Policy No. CPP 0042338 00.

          58.    Pursuant to the contract between Solaris and Airtight Sprayfoam, Airtight

  Sprayfoam agreed to maintain CGL insurance coverage, including completed operations

  coverage, and to insure Solaris with primary coverage as an additional insured on its CGL

  policies.

          59.    Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Builder Mutual are substantially similar to

  those CGL Policies issued by the other Defendants in this case.




                                         23
2:20-cv-04444-BHH        Date Filed 01/21/21     Entry Number 12      Page 24 of 36




                              Amerisure Mutual Policies

          60.   Upon information and belief, Amerisure provided CGL insurance coverage

  to Plaintiff’s subcontractor, Aqua Blue Pools, from January 1, 2010 through January 1,

  2011, Policy No. CPP203052005.

          61.   Pursuant to the contract between Solaris and Aqua Blue Pools, Aqua Blue

  Pools agreed to maintain CGL insurance coverage, including completed operations

  coverage, and to insure Solaris with primary coverage as an additional insured on its CGL

  policies.

          62.   Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Amerisure are substantially similar to those

  CGL Policies issued by the other Defendants in this case.

                                 Federated Policies

          63.   Upon information and belief, Federated provided CGL insurance coverage

  to Plaintiff’s subcontractor, Frank Leigh Painting, from October 1, 2016 through present,

  under Policy No. 0698757.

          64.   Pursuant to the contract between Solaris and Frank Leigh Painting, Frank

  Leigh Painting agreed to maintain CGL insurance coverage, including completed

  operations coverage, and to insure Solaris with primary coverage as an additional insured

  on its CGL policies.

          65.   Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Federated are substantially similar to those

  CGL Policies issued by the other Defendants in this case.

                               Penn National Policies




                                         24
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12         Page 25 of 36




         66.     Upon information and belief, Penn National provided CGL insurance

  coverage to Plaintiff’s subcontractor, Frank Leigh Painting, from October 1, 2011 through

  October 1, 2016, under Policy Nos. CX9 0676291 and UL9 0676281.

         67.     Pursuant to the contract between Solaris and Frank Leigh Painting, Frank

  Leigh Painting agreed to maintain CGL insurance coverage, including completed

  operations coverage, and to insure Solaris with primary coverage as an additional insured

  on its CGL policies.

         68.     Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Penn National are substantially similar to

  those CGL Policies issued by the other Defendants in this case.

                              American Southern Policies

         69.     Upon information and belief, American Southern provided CGL insurance

  coverage to Plaintiff’s subcontractor, Imperial Tile, from April 22, 2010 through April 22,

  2011, Policy No. GL46696.

         70.     Pursuant to the contract between Solaris and Imperial Tile, Imperial Tile

  agreed to maintain CGL insurance coverage, including completed operations coverage, and

  to insure Solaris with primary coverage as an additional insured on its CGL policies.

         71.     The Certificate of Insurance lists “Solaris, Inc.” as a Certificate Holder and

  states that the certificate holder is listed on the general liability policy as an additional

  insured.

         72.     Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by American Southern are substantially similar

  to those CGL Policies issued by the other Defendants in this case.




                                           25
2:20-cv-04444-BHH        Date Filed 01/21/21     Entry Number 12      Page 26 of 36




                             Peerless Insurance Policies

          73.   Upon information and belief, Peerless provided CGL insurance coverage to

  Plaintiff’s subcontractor, Red Bay Constructors, from April 30, 2009 through April 30,

  2016, Policy No. CBP 8655246.

          74.   Pursuant to the contract between Solaris and Red Bay Constructors, Red

  Bay Constructors agreed to maintain CGL insurance coverage, including completed

  operations coverage, and to insure Solaris with primary coverage as an additional insured

  on its CGL policies.

          75.   Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Peerless are substantially similar to those

  CGL Policies issued by the other Defendants in this case.

          76.   Upon information and belief, Peerless provided CGL insurance coverage to

  Plaintiff’s subcontractor, Simmons Plumbing, from July 5, 2010 through July 5, 2016,

  Policy No. CCP 8299375.

          77.   Pursuant to the contract between Solaris and Simmons Plumbing, Simmons

  Plumbing agreed to maintain CGL insurance coverage, including completed operations

  coverage, and to insure Solaris with primary coverage as an additional insured on its CGL

  policies.

          78.   Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Peerless are substantially similar to those

  CGL Policies issued by the other Defendants in this case.

                                    EMC Policies




                                         26
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12       Page 27 of 36




         79.     Upon information and belief, EMC provided CGL insurance coverage to

  Plaintiff’s subcontractor, Red Bay, from 2016 through 2018, Policy Nos. 5D4-57-30-17

  and 5D4-57-30-18.

         80.     Pursuant to the contract between Solaris and Red Bay, Red Bay agreed to

  maintain CGL insurance coverage, including completed operations coverage, and to insure

  Solaris with primary coverage as an additional insured on its CGL policies.

         81.     Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by EMC are substantially similar to those CGL

  Policies issued by the other Defendants in this case.

                                 Main Street Policies

         82.     Upon information and belief, Main Street provided CGL insurance

  coverage to Plaintiff’s subcontractor, Woodmasters, from April 20, 2009 through April 20,

  2011, Policy No. MPF56177.

         83.     Pursuant to the contract between Solaris and Woodmasters, Woodmasters

  agreed to maintain CGL insurance coverage, including completed operations coverage, and

  to insure Solaris with primary coverage as an additional insured on its CGL policies.

         84.     Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Main Street are substantially similar to those

  CGL Policies issued by the other Defendants in this case.

                                   AmTrust Policies

         85.     Upon information and belief, Pennsylvania Lumbermens provided CGL

  insurance coverage to Plaintiff’s subcontractor, Wyatt Childs, from August 18, 2009

  through August 18, 2011, Policy No. 10-W039-01.




                                           27
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12        Page 28 of 36




         86.     Pursuant to the contract between Solaris and Wyatt Childs, Wyatt Childs

  agreed to maintain CGL insurance coverage, including completed operations coverage, and

  to insure Solaris with primary coverage as an additional insured on its CGL policies.

         87.     The Certificate of Insurance lists “Solaris Properties, Inc.” as a Certificate

  Holder.

         88.     Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Pennsylvania Lumbermens are substantially

  similar to those CGL Policies issued by the other Defendants in this case.

                                Ohio Casualty Policies

         89.     Upon information and belief, Ohio Casualty provided CGL insurance

  coverage to Plaintiff’s subcontractor, Frank Leigh Painting, from October 1, 2009 through

  October 1, 2011, Policy No. BKO 52769084.

         90.     Pursuant to the contract between Solaris and Frank Leigh Painting, Frank

  Leigh Painting agreed to maintain CGL insurance coverage, including completed

  operations coverage, and to insure Solaris with primary coverage as an additional insured

  on its CGL policies.

         91.     The Certificate of Insurance lists “Solaris Properties, Inc.” as a Certificate

  Holder.

         92.     Upon information and belief, the Insuring Agreement and pertinent

  Endorsements in the CGL Policies issued by Ohio Casualty are substantially similar to

  those CGL Policies issued by the other Defendants in this case.

               UNDERLYING ACTION GIVES RISE TO INSURER
                DEFENDANTS’ DUTIES UNDER THE POLICIES




                                           28
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12        Page 29 of 36




         93.     The Underlying Action seeks substantial damages from Plaintiff and/or

  Plaintiff’s subcontractors based upon alleged property damage. Plaintiff Solaris’ contracts

  with its subcontractors required those subcontractors to purchase insurance from the

  Defendants for such claims, and to insure Plaintiff as Additional Insureds with primary

  coverage under Defendants’ CGL Policies. Plaintiff’s subcontractors provided Plaintiff

  Solaris with Certificates of Insurance evidencing the purchase of such coverage from

  Defendants. Defendants’ failure to acknowledge their unqualified obligations to Plaintiff

  has caused Plaintiff substantial harm.

                    SUMMARY OF UNDERLYING ACTION

         94.     On October 16, 2017, Emily Heisley as trustee for the Agnes M. Heisley

  2004 Trust, filed a lawsuit against, among others, Solaris in the Charleston County Court

  of Common Pleas, C/A No. 2017-CP-10-05298.

         95.     On October 7, 2019, Emily Heisley as trustee for the Agnes M. Heisley

  2004 Trust, filed an Amended Complaint. The Amended Complaint also names Plaintiff’s

  subcontractors, including Frank Leigh Painting, Imperial Tile, Red Bay Constructor, AGL

  Services, Airtight Sprayfoam, Aqua Blue, D&J Custom Builders, LMS Stucco, Simmons

  Plumbing, and Woodmasters.

         96.     Plaintiff brings causes of action against Solaris for alleged property damage

  which occurred with the Defendants’ Policy periods arising from allegedly faulty

  construction performed by subcontractors.

         97.     The progressive property damage alleged by Plaintiff in the Underlying

  Action including, without limitation, “water intrusion,” “improper construction of the wall

  assembly at baseboards, window doors, decks and other areas,” “improper installation of




                                           29
2:20-cv-04444-BHH        Date Filed 01/21/21       Entry Number 12        Page 30 of 36




  windows,” “improper back priming and painting,” “improper installation of doors and

  transoms,” “ “failure to construct a centerline drainage system with sump pump,” “water

  intrusion through the pool into the foundation,” “failure to property insulate portions of the

  home,” and “failure to flash chimney flue pipe leading to moisture intrusion,” all of which

  resulted in actual and/or consequential damages to include, without limitation, actual costs

  to repair defects and damages and loss of use.

         98.     Plaintiff in the Underlying Action further alleges latent construction defects

  resulting in repeated unintended, unforeseen, fortuitous, injurious events that have

  occurred each and every year since November 2010 and constitute “occurrences” and

  compensable damage. As a result of the alleged negligence, plaintiff seeks to recover

  compensatory and other damages for the progressive property damage.

         99.     Plaintiff’s claims in the Underlying Action are allegations of “property

  damage” caused by an “occurrence” under the Defendants’ Policies, which trigger the

  Defendants’ duties to defend and indemnify Plaintiff Solaris.

         100.    Upon information and belief, Plaintiff Solaris has complied with its

  obligations under the Defendants’ Policies by providing timely and proper notice of the

  various claims raised by the Plaintiff in the Underlying Action to the Defendant Insurers

  and demanding that they honor their duties to defend and indemnify Plaintiff Solaris under

  the CGL Policies.

 EVENTS GIVING RISE TO DEFENDANTS’ WRONGFUL AND BAD FAITH
             REFUSAL TO DEFEND AND INDEMNIFY

         101.    Upon information and belief, Plaintiff promptly notified Defendants of the

  claims resulting in the Underlying Action, requested coverage and defense, and provided

  to Defendants information regarding the claims that comprise the Underlying Action.




                                           30
2:20-cv-04444-BHH         Date Filed 01/21/21      Entry Number 12        Page 31 of 36




          102.    The documents Plaintiff provided to Defendants demonstrated clear

  allegations of progressive property damage covered under Defendants’ CGL Policies.

          103.    Defendants have not made a good faith attempt to effect the prompt, fair,

  and equitable settlement of the claims in the Underlying Action.

          104.    Defendants have either all improperly denied or failed to acknowledge

  Plaintiff’s request for coverage and defense in the Underlying Action.

          105.    Based on Defendants’ bad faith denials of coverage and/or lack of response

  to requests for coverage with regard to the Underlying Action, Defendants have compelled

  Plaintiff to institute this lawsuit in order to recover amount it is reasonably due or payable

  with respect to the Underlying Action which have arisen under Defendants’ CGL Policies.

                          FOR A FIRST CAUSE OF ACTION
                               (Declaratory Judgment)

          106.    Each and every one of Plaintiff’s prior allegations are incorporated herein

  as if fully restated.

          107.    The Underlying Action seeks damages that are covered by the Defendants’

  Policies and have triggered duties owed by the Defendants to Plaintiff under the Policies,

  including the Defendants’ duties to defend and indemnify Plaintiff.

          108.    The claims and damages in the Underlying Action, including, but not

  limited to, “improper construction of the wall assembly located at baseboards, windows,

  doors, decks, and other areas of the home,” “improper installation of windows,” “improper

  back priming and painting of the windows and siding,” “improper installation of doors and

  transoms,” “complete failure of the wood windows,” “failure to construct a centerline

  drainage system with sump pump,” “water intrusion to the foundation,” “water intrusion

  to the pool and pool deck,” “failure to property insulate portions of the home,” and “failure




                                           31
2:20-cv-04444-BHH        Date Filed 01/21/21      Entry Number 12         Page 32 of 36




  to properly flash chimney flue pipe,” that has resulted in substantial “actual damages,”

  “loss of use,” and “consequential damages,” not only occurred during the Defendants’

  policy periods but are continuous in nature, as they are caused by repeated or continuous

  exposure to substantially the same general harmful condition(s). As a result, these alleged

  “occurrences” of “property damages” have continued and/or resumed even after the end of

  the Defendants’ policy periods.

         109.    All of the Defendants’ CGL Policies provide that property damage which

  occurs during the policy period includes any continuation, change or resumption of that

  “bodily injury” or “property damage” after the end of the policy period or substantially

  similar policy language. This provision obligates Defendants to provide coverage for the

  damages alleged in the Underlying Lawsuits which occurred and/or resumed after the end

  of each of their respective policy periods.

         110.    Defendants have failed to adequately reserve their rights to contest coverage

  either by not reserving their rights at all or by providing Plaintiff with ambiguous, generic

  denials of coverage, coupled with cut-and-paste provisions from the CGL Policies.

  Therefore, the Defendants should be precluded from contesting coverage as it applies to

  their duty to indemnify Plaintiff in the Underlying Action.

         111.    Plaintiff seeks entry of a Declaratory Judgment declaring the rights and

  obligations of the Defendants under the Policies with respect to the Underlying Action as

  follows:

     a. That the Underlying Action sets forth claims that are covered under each of the

         CGL Policies;




                                           32
2:20-cv-04444-BHH          Date Filed 01/21/21      Entry Number 12       Page 33 of 36




      b. That the Defendants have an immediate duty to defend and indemnify Plaintiff with

          respect to the Underlying Action;

      c. That, pursuant to the Defendants’ CGL Policies, Defendants are obligated to

          provide coverage to Plaintiff for “property damage” that occurs during the policy

          period, including any continuation, change or resumption of that “property

          damage” after the end of the policy period; and

      d. That Defendants have failed to adequately reserve the right to contest coverage

          under the CGL Policies and are thus precluded from doing so.

                        FOR A SECOND CAUSE OF ACTION
                     (Bad Faith Refusal to Pay First Party Benefits)

          112.      Each and every one of Plaintiff’s prior allegations are incorporated herein

  as if fully restated.

          113.      Defendants have provided no reasonable basis upon which coverage,

  defense, and indemnity was denied to Plaintiff with regard to the Underlying Action under

  the CGL Policies. Instead, Defendants have either improperly denied coverage or failed to

  acknowledge with reasonable promptness pertinent communications with respect to the

  claims in the Underlying Action, have failed to adopt and implement reasonable standards

  for prompt investigation and settlement of claims, and have not attempted in good faith to

  effect prompt, fair, and equitable settlement of the claims.

          114.      Defendants have willfully denied coverage and refused to defend or

  indemnify Plaintiff against the Underlying Action, even in light of applicable South

  Carolina law and the information Plaintiff provided to Defendants demonstrating clear

  allegations of progressive property damage that occurred during the time the CGL Policies

  were in effect.




                                             33
2:20-cv-04444-BHH          Date Filed 01/21/21     Entry Number 12        Page 34 of 36




          115.    Defendants’ refusal to provide coverage in light of all applicable facts

  compelled Plaintiff to institute this lawsuit to recover amounts that Plaintiff anticipates

  becoming due in the Underlying Action.

          116.    Defendants’ refusal to provide coverage and defend or indemnify Plaintiff

  in the Underlying Action is in bad faith and is an unreasonable action in breach of an

  implied covenant of good faith and fair dealing.

          117.    As a direct and proximate result of Defendants’ bad faith refusal to provide

  coverage and defend or indemnify Plaintiff under the CGL Policies, Plaintiff has been

  deprived of the benefits of the CGL Policies and has sustained damages in an amount to be

  determining pending the litigation of the Underlying Action.

          118.    As a result of Defendants’ bad faith refusal to provide coverage to Plaintiff

  under the CGL Policies, Plaintiff is entitled to actual damages and/or consequential

  damages, punitive damages, reasonable attorneys’ fees, costs, and expenses, together with

  pre-judgment interest.

                          FOR A THIRD CAUSE OF ACTION
                            (Indemnification/Contribution)

          119.    Each and every one of Plaintiff’s prior allegations are incorporated herein

  as if fully restated.

          120.    Any liability suffered by Plaintiff, as defendants in the Underlying Action,

  relates solely to the action of Plaintiff’s subcontractors, Frank Leigh Painting, Imperial

  Tile, Red Bay Constructor, AGL Services, Airtight Sprayfoam, Aqua Blue Pools,

  Woodmasters, Wyatt Childs, Simmons Plumbing, LMS Stucco, and D&J Custom Builders,

  who are Defendants’ named insureds.




                                           34
2:20-cv-04444-BHH           Date Filed 01/21/21       Entry Number 12        Page 35 of 36




          121.       Any liability suffered by Plaintiff, as a defendant in the Underlying Action,

  is attributable to, and should be borne solely by, Defendants, as they are Plaintiff’s

  subcontractors’ insurers.


                                JURY TRIAL DEMANDED

          122.       Plaintiff demands trial by jury as to all issues and counts in this Complaint

  triable by jury.

                                  PRAYER FOR RELIEF

  WHEREFORE, Plaintiff respectfully requests that the Court:

  1. Enter declaratory judgment on Plaintiff’s First Cause of Action in favor of Plaintiff and

      against the Defendants that declares the rights and obligations of the Defendants under

      the CGL Policies with respect to the Underlying Action as follows:

          a. That the Underlying Action set forth claims that are covered under each of the

              CGL Policies;

          b. That the Defendants have an immediate duty to defend and indemnify

              Plaintiff with respect to the Underlying Action;

          c. That, pursuant to the Defendants’ CGL Policies, Defendants are obligated to

              provide coverage to Plaintiff for “property damage” that occurs during the

              policy period, including any continuation, change or resumption of that

              “property damage” after the end of the policy period; and

          d. That Defendants have failed to adequately reserve the right to contest

              coverage under the CGL Policies and are thus precluded from doing so.




                                              35
2:20-cv-04444-BHH        Date Filed 01/21/21     Entry Number 12         Page 36 of 36




  2. Enter Judgment in favor of Plaintiff and against Defendant on Plaintiff’s Second Cause

     of Action and award Plaintiff actual and/or consequential damages, punitive damages,

     reasonable attorneys’ fees, costs, and expenses, together with pre-judgment interest;

  3. Enter Judgment in favor of Plaintiff and against Defendants on Plaintiff’s Third Cause

     of Action and award to Plaintiff actual damages; and

  4. Award to Plaintiff and against Defendants such other, further, and additional relief as

     the Court deems just and proper.



                                               Respectfully submitted,

                                               ETHRIDGE LAW GROUP, LLC


                                               By: s/ R. Michael Ethridge
                                                  R. MICHAEL ETHRIDGE
                                                  Federal Bar No. 7497
                                                  MARY S. WILLIS
                                                  Federal Bar No. 12388
                                                  1100 Queensborough Blvd., Suite 200
                                                  Mount Pleasant, SC 29464
                                                  843-614-0007
                                                  methridge@ethridgelawgroup.com
                                                  mwillis@ethridgelawgroup.com

                                                Attorneys for Solaris, Inc.




                                          36
